DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an LED display screen, comprising: a frame, configured to assemble modules and a power box; the modules are disposed at a side of the frame and comprising an LED light board, wherein a non-display surface of the LED light board is provided with a first socket configured to be connected with a board-to-board connector; the power box is disposed inside the frame and located between the modules, wherein a bottom surface inside of the power box is provided with a control board connected with the LED light board via the board-to-board connector; wherein the control board comprises a main control board and at least one sub- control board, the sub-control board and the main control board are spaced from each other and connected via a cable, a surface of the sub-control board facing toward the LED light board is provided with a second socket configured to match with the first socket, each of the sub-control boards is fixed by an elastic mechanism and a bottom surface of the power box opposite to the LED light board, the elastic mechanism is configured such that the modules and the sub-control board are moved synchronously in a direction facing away from a display surface of the LED light board, when the display surface is impacted, while remaining relative positions of contacts of the first socket and the second socket unchanged.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Specifically, US 2012/0086648 to Leung, which discloses a structure for allowing movement of the display relative to the body of the display but does not specifically teach the structural requirements of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879